Opinion by
Judge Lindsay:
The indictment charges that the two appellants kept a tippling house. The proof shows that they were merchants, doing business together or in partnership.
Two or more persons m!ay jointly keep a tippling house, and upon conviction, they are each liable for the penalty imposed by law, just as each joint offender is liable for the commission of any other character of offense. Caldwell v. Commonwealth, 7 Dana 229; Gray, etc., v. Commonwealth, 9 Dana 300.
Instructions Nos. 1 and 2 seem to be free from, objection, and instruction No. 3, when considered in connection with No. 1, was *697not calculated to mislead the jury. Obviously those who purchased the whisky may have had the legal right to drink it where they pleased, but appellants had no power to authorize them to drink it, nor to consent that they should drink it in the public highway adjacent to their premises.
A. H. Ward, for appellant.
The answer of the court embodied in the 3d instruction imparted this information to the jury; it is not to be presumed that they, in considering this instruction, disregarded the law in instruction No. 1.
Judgment affirmed.
-, for appellee.